                                Case 3:21-cr-00031-JCH Document 12 Filed 03/08/21 Page 1 of 3
       AO 199A (Rev. 12/1 I) Order Setting Conditions of Release                                             Page I of   3   Pages




                                                UNITED STATES DISTRICT COURT
                                                                           for the
                                                                   District of Connecticut


                           United States of America                            )
                                           V.                                  )
                                Donna Monticone
                                                                               )       Case No. 3:21CR31 (JCH)
                                                                               )
                                                                               )
                                       Defendant

                                                ORDER SETTING CONDITIONS OF RELEASE

1)\/\ IT IS ORDERED that the defendant's release is subject to these conditions:
 ~ (1) The defendant must not violate federal, state, or local law while on release.

~       (2)   The defendant must cooperate in the collection ofa DNA sample if it is authorized by 42 U.S.C. § 14135a.

 '7\rJ\ (3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
  I/          any change of residence or telephone number.

              The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
              the court may impose.

              The defendant must appear at:                \\\ct0       L\1veJ,          ~detAl
                                                                                              Place
                                                                                                        C_o_UA3-:_ _

              on      ~,, LS 12    \ _ _lo·,o~.""--!·~ - - - - - - - - - -
                             1---_,_
                                                                              Date and Time


              If blank, defendant will be notified of next appearance.

 ~      (5)    The defendant must sign an Appearance Bond, if ordered.
                                       Case 3:21-cr-00031-JCH Document 12 Filed 03/08/21 Page 2 of 3
     AO 199B (Rev. 12/ 11 \ Additional Conditions of Release                                                                                 Page   £   of   3   Pages

                                                            ADDITIONAL CONDITIONS OF RELEASE

             IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

     (           ( 6)
                   The defendant is placed in the custody of:
                   Person or organization
                   Address (only ifabove is an orgc111i:atio11)
                   City and state                   _______                     _________                              Tel. No. _ _ _ _ _ _ __ __ _ _ _ __
     who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
     if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                  Signed: _ __ __ _ _ _ _ __ _ __ _
                                                                                                     Custodian                                               Date
~    (X)         (7)      The defendant must:
    1)V' ( X            ) (a) submit to supervision by and report for supervision to the
    --.7UA                     telephone number        _ _ _ _ _ _ _ , no later than _ _ _ _ _ _ _ _ __ _
     vr · ( X )   (b)          continue or actively seek employment.
             (  ) (c)          continue or start an education program.
     1)r" (   X ) (d)          surrender any passport to:       Probation O   c.._ff
                                                                                  .:. :.icc..::
                                                                                        :. .: e_________________ ____ _ _ _ _ _ __
         M. ( X ) (e)          not obtain a passport or other international travel document.
            ( X ) (f)          abide by the following restrictions on personal association, residence, or travel: Travel restricted to Connecticut and
                               to New York with priornotification to the Probation Offj,.,,,c,,,e~
                                                                                                 . _ _ __ _ _
     -~ \ ( X             (g) avoid a ll contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                              including: potential victims or witnesses

                        ) (h) get medical or psychiatric treatment:

                        ) (i) return to custody each                  at _ _ _ _ o ' clock after being released at _ _ _ __ o'clock for employment, schooling,
                              or the following purposes:

             (          ) (j) maintain residence at a halfway house or commun ity corrections center, as the pretrial services office or supervising officer considers
                               necessary.
       X ) (k) not possess a firearm, destructive device, or other weapon.
    ~i X ) (l} not use alcohol (
       X )
                                      ) at all ( X ) excessively.
           (m) not use or unlawfolly possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
    ~(
                           medical practitioner.
     ~V'-( X        ) (n) s ubmit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                           frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                           substance screening or testing. The defendant must not obstruct. attempt to obstruct. or tamper with the efficiency and accuracy of prohibited
                           substance screening or testing.
    lJAc          X    (o) participate in a program of i.npatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                           supervising officer.
                    ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                           (    ) (i) Curfew. You are restricted to your residence every day (             ) from      _ _ _ _ _ to _ _ _ _ , or (                ) as
                                        directed by the pretrial services office or supervising officer; or
                                ) (ii) Home Detention. You are restricted to yourresidence at all times except for employment; education; religious services; medical,
                                        substance abuse, or mental health treatment; attorney vis its; court appearances; court-ordered obligations; or other activities
                                        approved in advance by the pretrial services office or supervising officer; or
                                ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                        court appearances or other activities specifically approved by the court.
                     ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with a ll of the program
                           requirements and instructions provided.
                           (    ) You must pay all or part of the cost of the program based Oil your ability to pay as determined by the pretrial services office or
                                  supervising officer.
    l)'v\cx                (r) repo11 as soon as possible, to the pretrial services office or supervising officer, every contact w ith law enforcement personnel, including
                               arrests, questioning, or traffic stops.
    l)v\ ( X )             (s) Qe~nda!:!_t shall con!inue participation in current substance abuse treatment program, and Probation Office is
                               authorize_d.J.0 receive inforrn.:ition regardlng_@J_endant's treatment and testin.g...statu,.,,s,.,_._ _ _ _ _ _ _ _ _ __
                                Case 3:21-cr-00031-JCH Document 12 Filed 03/08/21 Page 3 of 3
        AO 199C (Rev. 09/08) Advice of Penalties                                                                      Page     3   of   3     Pages

                                                    ADVICE OF PENALTIES AND SANCTIONS

~       TO THE DEFENDANT:

~ YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
~,Ji.        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
 ~,.- revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
      imprisonment, a fine, or both.
\X\tJ\       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
 &'' and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
      consecutive (i.e., in addition to) to any other sentence you receive.
 ~           It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
      tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
      to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
      significantly more serious if they involve a killing or attempted killing.
~            If, after release, you knowingly fai l to appear as the conditions of release require, or to surrender to serve a sentence,
  ~-\ou may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lfyou are convicted of:
 ~           (1) an offense punishable by death, life imp1iso111nent, or imprisonment for a tem1 of fifteen years or more - you will be fined
                   not more than $250,000 or imprisoned for not more than 10 years, or both;
 ~           (2) an offense punishable by imprisonment for a tenn of five years or more, but less than fifteen years - you will be fined not
  ~                more than $250,000 or imprisoned for not more than five years, or both;
   \I, · - (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
   ~         (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
             A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
~ addition, a failme to appear or surrender may result in the forfeiture of any bond posted.


                                                             Acknowledgment of the Defendant

~                I acknowledge that l am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
  {Y' ~f release, to appear as directed, and surrender to serve any sentence imposed.      I am aware of the penalties and sanctions set forth above.




                                                                  ~~~-
                                                                   0 _'4D_(_(Jc..t,_~c,L..L:r_ __ _  City and State



                                                           Directions to the United States Marshal

                 The defendant is ORDERED released after processing.
                 The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
                 has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
                 the appropriate judge at the time and place specified.


         Date:    3/8/2021                                           /s/Janet C. Hall
                                                                                               Judicial Officer 's Signature


                                                                   Janet C. Hall, United States District Judge
                                                                                                  Printed name and title




                              DISTIUBUTJON:        COURT    DEFENDANT     PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
